Citation Nr: 0317335	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  02-00 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES


1.  Entitlement to a compensable evaluation for a left knee 
disability.

2.  Entitlement to a compensable evaluation for residuals of 
a skull fracture.

3.  Entitlement to a compensable evaluation for residuals of 
a fracture of the first proximal phalanx.

4.  Entitlement to a compensable evaluation for facial scars.

5.  Entitlement to service connection for renal calculi.

6.  Entitlement to service connection for a left thumb scar.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active service from December 1985 to December 
1998.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2000 rating decision of the Department of 
Veterans Affairs (VA) Detroit Regional Office (RO), which 
denied entitlement to the disabilities enumerated above.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

In March 2003, the Board sent the veteran a letter detailing 
the provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  However, he was not afforded sufficient time in 
which to respond, and corrective action must be taken.

Furthermore, the law and regulations regarding disabilities 
of the skin have been amended effective August 30, 2002.  See 
67 Fed. Reg. 49590-49599 (July 31, 2002).  As the Board is 
required to consider all potentially applicable law and 
regulations in appeals entailing increased ratings, it would 
be prudent to advise the veteran of the old and new 
regulations pertaining to 38 C.F.R. § 4.118, Diagnostic Codes 
7800, 7803, 7804, and 7805 (scars) (2002), 67 Fed. Reg. 
49590-49599 (July 31, 2002); Karnas, supra; see also 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

To ensure full compliance with due process requirements, the 
case is remanded for the following development:

1.  The RO must notify the veteran of the 
provisions of VCAA.  Then, the RO must 
review the claims file and ensure that 
all notification and development action 
required by VCAA is completed.  In 
particular, the RO must ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 are fully 
complied with and satisfied.

2.  The RO is asked to notify the veteran 
of the old and new provisions of 
38 C.F.R. § 4.118 Diagnostic Codes 5203 
7800, 7803, 7804, and 7805 (scars) 
(2002), 67 Fed. Reg. 49590-49599 (July 
31, 2002) (2002), effective August 30, 
2002.

3.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




